TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00161-CV




L. Moffitt Cecil, III; Juanina Cecil Koch; William R. Koch; Audrey Chase; Larry Nolan;
Tracy Nolan; Reva Strode; Rich Crakes; and Carlos Oliveira, Appellants

v.

Rocky Point Property Owners Association, Inc., and Peninsula Bluffs, L.P.,
a Texas Limited Partnership, Appellees





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 33,543, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellants have filed an agreed motion to dismiss, stating that they have settled their
dispute with appellees.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).
 
                                                                        ___________________________________________
                                                                        David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellants’ Motion
Filed:   July 16, 2008